Exhibit 10.2
(AMEGYBANK LOGO) [d64703d6470301.gif]
FIRST AMENDMENT TO REVOLVING PROMISSORY NOTE
     This First Amendment to Revolving Promissory Note is executed effective
October 16, 2008, by Infinity Energy Resources, Inc. (“Borrower”), a Delaware
corporation, and Amegy Bank National Association (“Lender”).
Recitals:
     Borrower is legally obligated to pay a Revolving Promissory Note (the
“Revolving Note”) dated January 9, 2007, in the maximum principal amount of
$50,000,000.00, executed by Borrower, and payable to the order of Lender. The
Revolving Note is governed by the Loan Agreement dated January 9, 2007, among
Borrower, Lender, and Guarantors (as defined therein), as amended (the “Loan
Agreement”), as modified by the Forbearance Agreement dated August 31, 2007,
among Borrower, Lender, and Guarantors, the Second Forbearance Agreement dated
March 26, 2008, among Borrower, Lender, and Guarantors, and the Third
Forbearance Agreement (the “Third Forbearance Agreement”) of even date herewith,
among Borrower, Lender, and Guarantors. The Revolving Note matures on January 9,
2009, and Borrower has requested that Lender extend the Maturity Date in
connection with the Third Forbearance Agreement as set forth below. Unless
otherwise defined herein, capitalized terms herein have the meanings assigned in
the Revolving Note.
Agreement:
     For valuable consideration, including the funds previously advanced by
Lender to Borrower under the Revolving Note, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender agree and stipulate as
follows:

  1.   The recitals above are true and correct and form the basis for this
amendment.     2.   The Maturity Date of the Revolving Note is extended until
May 31, 2009.     3.   The Revolving Note will continue to be due and payable as
follows:

          (a) accrued, unpaid interest on this Note shall be due and payable on
each Interest Payment Date, commencing on the date of this Amendment, and
continuing until the Maturity Date;
          (b) the principal of this Note shall be due and payable as required by
the Loan Agreement as modified by the Third Forbearance Agreement, to meet any
Borrowing Base deficiency or Monthly Commitment Reductions (if and when required
by Lender under the Loan Agreement); and

 



--------------------------------------------------------------------------------



 



          (c) the outstanding principal balance of the Revolving Note, together
with all accrued but unpaid interest, shall be due and payable on the Maturity
Date, as extended.
     4. Borrower acknowledges that the outstanding principal balance of the
Revolving Note as of September 3, 2008, is $9,910,493.64, and that Borrower has
no defenses or setoffs to payment of the Revolving Note.
     5. Except as specifically amended herein, the Revolving Note remains
unchanged; and Borrower ratifies the Revolving Note, as amended. All liens and
security interests securing payment of the Revolving Note are renewed and
extended until the Revolving Note is paid in full.
     6. At Lender’s option, this Amendment may be executed by Borrower in remote
locations with signature pages faxed to Lender. Borrower agrees that the faxed
signatures are binding upon Borrower, and Borrower further agrees to promptly
deliver the original signatures for this Amendment by overnight mail or
expedited delivery.
Page 2 of 3

 



--------------------------------------------------------------------------------



 



THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
Executed effective on the date stated above.

                  BORROWER:    
 
                Infinity Energy Resources, Inc.    
 
           
 
  By:        
 
           
 
           Stanton E. Ross, President    
 
           and Chief Executive Officer    
 
                LENDER:    
 
                Amegy Bank National Association    
 
           
 
  By:        
 
           
 
           A. Stephen Kennedy,    
 
           Senior Vice President/    
 
           Manager — Energy Group    

This Amendment was prepared by:
Paul D. Bradford
Harris, Finley & Bogle, P.C.
777 Main Street, Suite 3600
Fort Worth, Texas 76102-5341
(817) 870-8700
First Amendment to Revolving Promissory Note — Page 3 of 3

 